Case: 13-50755      Document: 00512583897         Page: 1    Date Filed: 04/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 13-50755                              April 3, 2014
                                                                              Lyle W. Cayce
KEVIN BIERWIRTH,                                                                   Clerk


                                                 Plaintiff–Appellant,
v.

COUNTRYWIDE BANK, FSB; BANK OF AMERICA, N.A., as Successor by
merger to BAC Home Loans Servicing, L.P., formerly known as Countrywide
Home Loans; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
INCORPORATED, (MERS); BARRETT DAFFIN FRAPPIER TURNER &
ENGEL, L.L.P.; LUIS ROLDAN,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CV-833


Before OWEN, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appellant Kevin Bierwirth moves this court to dismiss his appeal for lack
of jurisdiction and to remand the case to the state court from which it was
removed. He argues that the district court never possessed jurisdiction over
the case.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-50755          Document: 00512583897        Page: 2   Date Filed: 04/03/2014



                                         No. 13-50755
       However, we must “examine the basis of our jurisdiction, on our own
motion, if necessary.” 1 Bierwirth’s notice of appeal was filed on August 16,
2013, thirty-one days after the district court’s entry of final judgment on July
16, 2013. Federal Rule of Appellate Procedure 4 provides that a notice of
appeal “must be filed with the district clerk within 30 days after entry of the
judgment or order appealed from.” 2 As the Supreme Court has made clear, a
party’s failure to take an appeal within the prescribed time precludes our
jurisdiction. 3 Accordingly, Bierwirth’s appeal is DISMISSED.




       1Hill v. City of Seven Points, 230 F.3d 167, 169 (5th Cir. 2000) (internal citations,
quotation marks, and alterations omitted).
       2   FED. R. APP. P. 4(a)(1)(A).
       3   Bowles v. Russell, 551 U.S. 205, 209 (2007).
                                                2